     Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 1 of 18




              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

BENNETT COLLEGE, )
                                             )
            Plaintiff, )
                                             ) CIVIL ACTION
v. ) FILEN0.1:19-cv-00883-MHC
                                             )
THE SOUTHERN ASSOCIATION )
OF COLLEGES AND SCHOOLS )
COMMISSION ON COLLEGES, INC, )
                                             )
            Defendant. )


            STIPULATED PROTECTIVE ORDER GOVERNING
                             CONFIDENTIALITY

      The parties hereto, by their undersigned counsel, having stipulated to the


entry of this Protective Order ("Order"), and good cause appearing,


IT IS HEREBY ORDERED as follows:

                              I. DEFINITIONS

      1. As used in this Order, the term:


      a. "Discovery Material" shall include any document, material, data,


testimony, interrogatory responses, responses to requests for admission,


depositions, electronically stored information, or information in any form or


medium whatsoever, including, without limitation, any written or printed matter,


any photograph, drawing, chart, design, or other pictorial representation, and any
     Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 2 of 18




electronic, magnetic, or photographic recording, whether tape, film, disc,


microfiche, or any other medium in digital format.


      b. "Producing Party" means any party providing material which contains


or discloses confidential, personal, financial, technical, or proprietary information,


or information protected by the right to privacy.

      c. "Receiving Party" means any party receiving from a Producing Party


material which contains or discloses confidential, personal, financial, technical, or


proprietary information, or information protected by the right to privacy.


      d. "Action" means the litigation captioned Bennett College v. The


Southern Association of College and Schools Commission on Colleges, Inc., C.A.


No. l:19-cv-00883-MHC (N.D. Ga.).


      e. "Person" shall include any party or non-party to this Action, whether


an individual, corporation, partnership, unincorporated association, governmental


agency, or other business or governmental entity.


      f. "Provide" means the production of any material, whether voluntarily


or involuntarily and whether in accordance with the Federal Rules of Civil


Procedure or otherwise.


      g. "Confidential Material" means any Discovery Material which


contains or discloses confidential, personal, financial, technical, or proprietary
      Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 3 of 18




information, or information protected by the right to privacy and that has been


designated as confidential in accordance with the terms of this Order.


                    II. CONFIDENTIAL DESIGNATION

      2. Any Producing Party may designate Discovery Material as


Confidential Material. To designate any Discovery Material as Confidential


Material, the Producing Party shall mark all pages of any such Discovery Material

as "CONFIDENTIAL." If the Confidential Material appears in a document


produced in native format, the title of the document shall be marked as


"CONFIDENTIAL." Information and documents that have been publicly

disclosed, or are available to members of the general public, or otherwise have not


been or are not maintained in confidence, are not confidential and may not be


designated as Confidential Material, but nothing in this Order shall prohibit the

parties from designating documents that have been previously produced in this


Action prior to the entry of this Order as Confidential Material.


      3. The parties may designate as Confidential Material only those


documents that they in good faith believe are entitled to protection pursuant to the


standards set forth in this Order. A Producing Party may designate as Confidential


Material any Discovery Material provided to any party in this Action that meets the

standards of confidentiality set forth in this Order, including, without limitation,
      Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 4 of 18




testimony at depositions upon oral examination or upon written questions, answers


to interrogatories, documents and electronic materials produced, information


obtained from inspection of premises or tangible objects, and answers to requests


for admission. If a person or firm who is not a party to this agreement produces, in


response to discovery requests or a subpoena in this Action, material or


information that the producing person or firm received from or prepared at the


direction of a party hereto and which meets the standards for confidentiality set


forth in this Order, then that party hereto may designate (or cause the Producing


Party to designate) such material or information as Confidential Material. The


party hereto responsible for such designation shall have the same rights and


obligations as a Producing Party under this Order.


      4. In the event a Producing Party elects to produce files and records for


inspection and the Receiving Party desires to inspect files, no designation needs to


be made by the Producing Party in advance of the initial inspection. For purposes


of the initial inspection, all documents within the produced files shall be

considered as marked "CONFIDENTIAL." Thereafter, upon selection of specified


documents for copying by the inspecting party, the Producing Party shall mark the

copies of such documents as may contain protected subject matter with the
      Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 5 of 18




appropriate confidentiality marking at the time the copies are produced to the

Receiving Party.


         III. RESTRICTIONS ON USE OF DISCOVERY MATEMAL

         5. Except by leave of Court, Discovery Material containing Confidential


Material provided by a Producing Party to a Receiving Party shall not be used by

the Receiving Party or anyone other than the Producing Party for any purpose,


including without limitation, any business, governmental, commercial, or litigation


(administrative or judicial) purpose, other than the preparation, trial, and appeal,


including any retrials, of this Action.


     IV. RESTRICTIONS ON USE OF CONFIDENTIAL MATERIAL

         6. Confidential Material shall not be disclosed, nor shall its contents be


disclosed, to any persons other than those described in Paragraph 8 of this Order

and other than in accordance with the terms, conditions, and restrictions of this


Order.


         7. All Confidential Material shall be kept secure by counsel for the


Receiving Party ("Receiving Counsel") and access to Confidential Material shall


be limited to persons authorized pursuant to Paragraph 8 of this Order.


         8. For purposes of the preparation, trial, and appeal of this Action, and


subject to the terms, conditions, and restrictions of this Order, Receiving Counsel
      Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 6 of 18




may disclose Confidential Material and the contents of Confidential Material only

to the following persons:


       (a) Counsel of record working on this Action on behalf of any party, in-

house counsel for any party, and counsel's partners, associates, paralegals, and


secretarial and clerical employees, and any vendors hired by counsel of record or a


party who are actively assisting in the preparation, trial or appeal of this action.


       (b) The named plaintiff and the named defendant in this Action and such

employees, board of trustees members, or agents of the named plaintiff and the


named defendant as are involved in the prosecution or defense of this litigation.


       (c) Court reporters and their staff.


       (d) The Court and any person employed by the Court whose duties

require access to Confidential Material.


       (e) Experts and consultants retained, specially employed, or informally


consulted by Receiving Counsel concerning the preparation, trial or appeal of this


action and their secretarial and clerical employees who are actively assisting in the


preparation, trial or appeal of this Action.


       (f) Witnesses or deponents, and their counsel, if Receiving Counsel


believes in good faith the disclosure of the information contained in the


Confidential Material is reasonably necessary to prepare for the trial of this Action.
      Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 7 of 18




    V. UNDERTAKING TO BE BOUND BY PROTECTIVE ORDER

      9. Before Receiving Counsel may disclose Confidential Material to any


person described in Subparagraphs 8(e) above, the person to whom disclosure is to


be made shall read a copy of this Order, shall evidence his or her agreement to be


bound by the terms, conditions, and restrictions of this Order by signing the form


attached as Exhibit A to this Order (the "Agreement"), and shall retain a copy of

this Order with a copy of his or her signed Agreement attached. Receiving


Counsel, or his or her designee, shall be responsible for preserving and keeping in


a separate file all signed Agreements to this Order.


                              VI. DEPOSITIONS

      10. A deponent may be shown and examined about Confidential Material


if (a) the deponent is a witness pursuant to Paragraph 8(f) above, or (b) the

deponent is an expert and/or consultant pursuant to Paragraph 8(e) above and the


Receiving Counsel has complied with the provisions of Paragraph 9 above.


      11. Counsel for any deponent or party may designate deposition


testimony or exhibits as Confidential Material by indicating on the record at the

deposition that the testimony of the deponent or any exhibits to his testimony are to

be treated as Confidential Material. Failure of counsel to designate testimony or


exhibits as Confidential Material at deposition, however, shall not constitute a
      Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 8 of 18




waiver of the confidentiality of the testimony or exhibits. Upon receipt of the


transcript of the deposition, counsel shall be entitled to designate specific pages

and lines of the transcript or the exhibits as Confidential Material within thirty (30)

days of receipt of the transcript.


                 VII. OBJECTIONS TO CONFIDENTIALITY

       12. The Receiving Party may at any time notify the Producing Party in

writing that specified Discovery Material designated as Confidential Material is

not properly so designated because such Discovery Material is not confidential,


proprietary, or otherwise entitled to protection as Confidential Material pursuant to


the standards set forth in this Order. If negotiations between the Receiving Party


and the Producing Party do not resolve the dispute as to any designation of


Discovery Material as Confidential Material, the Receiving Party may file a


motion to challenge the confidential designation of the Discovery Material in

question. Pending resolution of any motion filed pursuant to this paragraph, all


parties and all other persons bound by this Order shall continue to treat the


disputed Discovery Material as confidential until the issue is resolved by the Court.


           VIII. NO WAIVER BY INADVERTENT PRODUCTION

       13. If any Confidential Material is inadvertently provided to a Receiving


Party without being marked as confidential in accordance with Paragraph 2 of this
      Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 9 of 18




Order, the failure to so mark the Discovery Material shall not be deemed a waiver


of its confidentiality. When the Discovery Material is designated as Confidential

Material, the Receiving Party shall take prompt steps to assure that the Discovery


Material is marked as confidential or returned to the Producing Party for


confidential designation pursuant to Paragraph 2 of this Order.


      14. Pursuant to Rule 502 of the Federal Rules of Evidence, the inadvertent


disclosure of protected communications or information will not constitute a waiver


of any privilege or other protection (including work product) in the case of an

inadvertent disclosure. Upon realizing an inadvertent disclosure, the Producing


Party will notify the Receiving Party of the inadvertent disclosure and instruct the

Receiving Party to promptly sequester, return, delete, or destroy all copies of the


inadvertently produced communications or information (including any and all work


product containing such communications or information). Upon receiving such a


request from the Producing Party, the Receiving Party must promptly sequester,


return, delete, or destroy all copies of such inadvertently produced communications


or information (including any work product containing such communications or


information), and must make no further use of such communications or information


(or work product containing such communications or information). Nothing in this
     Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 10 of 18




Order prevents the Receiving Party from challenging the propriety of the attomey-

client, work product, or other designation of protection.


            IX. IN PLEADINGS AND OTHER COURT PAPERS

       15. To the extent that any documents or things designated as Confidential

Material are to be electronically filed with the Court through the ECF system, the

Parties shall file such Confidential Material under seal pursuant to this Court's


Procedures for Electronic Filing Under Seal in Civil Cases. Any documents


(including briefs), tangible things or information designated as Confidential that

are submitted to the Court in support of or in opposition to a motion or introduced


at a hearing or during trial may retain their protected confidential status only by


order of the Court in accordance with the procedures outlined in Appendix H of the


Local Rules of the Northern District of Georgia. Specifically, if a party seeks to

use information designated as confidential under this protective order in filings


before the Court, it is the burden of the designating party to show "good cause" to


the Court why the confidential information should be filed under seal.


      16. To the extent that any documents or things designated as Confidential


Material are to be filed in physical form or submitted as courtesy copies to the


Court, each such document and thing shall be filed or submitted in an envelope




                                          10
     Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 11 of 18




marked "SEALED." The cover page of the filed document shall contain the case


caption and shall be marked.


       "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER: This
      [receptacle] contains documents or things that are the subject of a
      Protective Order of this Court and cannot be opened or its contents
      made available to anyone other than counsel of record for the parties
      or to court personnel who reasonably require access for purposes of
      the administration or adjudication of this action."


      17. Notwithstanding the provisions of Paragraphs 15 and 16, the mere


inclusion in a pleading of factual information derived from documents or things


designated Confidential Material will not require that pleading be filed under seal.

 X. USE OF CONFIDENTIAL MATERIAL AT PRETRIAL HEARINGS

      18. Prior to the use of any Confidential Material at any pretrial hearing in


this Action, Receiving Counsel shall take reasonable steps to afford counsel for the


Producing Party the opportunity to object to disclosure of Confidential Material in

open court.


        XI. USE OF CONFIDENTIAL INFORMATION AT TRIAL

      19. Subject to the Federal Rules of Civil Procedure, Confidential Material

may be offered in evidence at trial or at any judicial hearing in this Action,

provided that the proponent of the evidence gives five (5) calendar days' notice to


counsel for the Producing Party. When it is not practicable to provide five (5)


calendar days' notice—if, for example, a party wishes to offer Confidential



                                         11
     Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 12 of 18




Material as evidence in connection with the cross-examination of a witness or as


rebuttal evidence—the proponent of the evidence shall provide to counsel for the


Producing Party such shorter notice as is reasonable under the circumstances. Any


party may move the Court for an order that the evidence be received in camera or


under other conditions to prevent unnecessary disclosure. The Court will then


determine whether the proffered evidence should continue to be treated as


Confidential Material and, if so, what protection, if any, may be afforded to such


information at trial.


                 XII. RETURN OF DISCOVERY MATERIAL

       20. Within ninety (90) calendar days after the final settlement or

termination of this Action, any Producing Counsel may direct in writing that the


respective Receiving Counsel return or destroy any Confidential Material provided


by the Producing Party, including Confidential Material the Receiving Counsel

provided to persons pursuant to Paragraph 8 above. As to any requests for the


return of Confidential Material, the Producing Party shall bear the reasonable


expense of returning the Confidential Material. Within thirty (30) calendar days

after receipt of such a request, Receiving Counsel shall return or shall destroy, as


requested, all Confidential Material, including all copies, notes, tapes, papers, and


any other medium containing, summarizing, excerpting, or otherwise embodying




                                         12
     Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 13 of 18




any Confidential Material, except that Receiving Counsel shall be entitled to (a)

destroy any Confidential Material stored in or by data processing equipment and


(b) retain work product, memoranda, or pleadings embodying Confidential

Material and one copy of Confidential Material for counsel's historic files. Any

Confidential Material, including that embodied in memoranda or pleadings

retained in the files of a Receiving Counsel after final settlement of termination of


this Action, however, shall not be disclosed to any person, other than the Receiving


Counsel's partners, associates, and employees, and shall not be used for any


purpose. If, after appropriate application to the Court, any deposition transcript,


exhibit, or other Discovery Material containing Confidential Material is returned to


the parties or to their counsel by the Clerk of the Court, such Confidential Material


shall also be returned or destroyed as set forth above, except that counsel may


retain one copy for its historic files. Each Receiving Party and his counsel shall


make reasonable efforts to ensure compliance with this paragraph and to locate,


retrieve, and return or destroy all Confidential Material provided by the Producing


Party, except as provided above.


                        XIII. SCOPE OF THIS ORDER

      21. If at any time a Receiving Party receives a document request or


subpoena calling for the Receiving Party to produce Discovery Material to a




                                         13
     Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 14 of 18




person or entity not a party to this Action, the Receiving Party shall—within five

(5) calendar days and before producing the Discovery Material—notify the

Producing Party of the document request or subpoena. The Producing Party then


will have the burden of contesting the document request or subpoena. If the


Producing Party does not contest the document request or subpoena, or is not


successful in contesting it, the Receiving Party may produce Discovery Material


responsive to the document request or subpoena.


      22. Nothing in this Order shall be deemed to limit, prejudice, or waive

any right of any party or person (a) to resist or compel discovery with respect to, or


to seek to obtain additional or different protection for. Discovery Material claimed


to be protected work product or privileged under applicable law, Discovery

Material as to which the Producing Party claims a legal obligation not to disclose,

or Discovery Material not required to be produced pursuant to the Federal Rules of


Civil Procedure; (b) to seek to modify or obtain relief from any aspect of this

Order; (c) to object to the use, relevance, or admissibility at trial of any evidence;


or (d) otherwise to require that discovery be conducted according to governing


laws and rules.


      23. The placing of either a confidentiality designation or a production


identification number on the face of a document produced shall have no effect on




                                          14
     Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 15 of 18




the authenticity or admissibility of that document at trial. Subject to the

restrictions of Paragraph 18, any party requesting that an unmarked copy be used at


trial shall provide a clean copy to the proponent of the document.

      24. This Order is entered without prejudice to the right of any person to

waive the applicability of this Order to any Discovery Material produced or

disclosed by that person or to use any Discovery Material owned by that person in


any manner that person deems appropriate.


      25. All promises, agreements, obligations, and covenants made herein


shall be deemed to be orders of this Court, as well as contractual undertakings of


the parties, and shall be specifically enforceable by this Court by injunction or

otherwise, and by any other relief deemed appropriate by the Court.


      26. The terms of this Order shall sundve and remain in full force and


effect after the termination of this Action.


SO STIPULATED:




                                           15
      Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 16 of 18




Attorneys for Plaintiff:             Attorneys for Defendant:


/s/ Derin B. Dickerson               /s/ LetitiaA. McDonald

Derin B. Dickerson                   Patrick W. McKee
Georgia Bar No. 220620               Georgia Bar No. 494325
Jahnisa T. Loadholt                  LAW OFFICE OF PATRICK W.
Georgia Bar No. 940679               MCKEE, LLC
Gavin Reinke                         19 Spring Street
Georgia Bar No. 159424               Newnan, GA 30263
Kristi Ramsay                        Phone:(470)400-1562
Georgia Bar No. 964749               Fax: (770) 683-8905
ALSTON & BIRD LLP                    pwmckee@mckeelaw.com
1201 West Peachtree Street
Atlanta, GA 30309                    Letitia A. McDonald
Phone:(404)881-7000                  Georgia Bar No. 489430
Fax: (404) 881-7777                  James Matthew Brigman
derin.dickerson@alston.com           Georgia Bar No. 254905
jahnisa.loadholt@alston.com          Lohr A. Beck-Kemp
gavin.reinke@alston.com              Georgia Bar No. 828063
kristi.ramsay@alston.com             KING & SPALDING LLP
                                     HSOPeachtreeSt.NE
                                     Atlanta, GA 30309
                                     Phone: (404) 572-4600
                                     Fax:(404)572-3139
                                     tmcdonald@kslaw.com
                                     mbrigman@kslaw.com
                                     lbeck-kemp@kslaw.com




SO ORDERED this P_ day of August, 2019.



                                  MARKH.COHEN
                                  United States District Judge




                                    16
     Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 17 of 18




                                   EXHIBIT A

                   Agreement to be Bound by Protective Order


      I, _ (print or type name), hereby
acknowledge that I have received a copy of the Protective Order entered in Bennett


College v. The Southern Association of College and Schools Commission on


Colleges, Inc., C.A. No. l:19-cv-00883-MHC (N.D. Ga.), that I have read that


Order, that I understand the terms, conditions, and restrictions imposed by that


Order on one who is given access to Confidential Material pursuant to that Order,


and that I agree to be bound by all of the terms, conditions, and restrictions


imposed by that Order.


      I further acknowledge and declare that I have no reason to believe that my


receipt and review of Confidential Material might pose any risk of competitive or


commercial disadvantage to any party to this Action.


      I further agree that I will return, in accordance with terms of Paragraph 20 of


that Order, all Confidential Material I receive to counsel who provided me with


such material.


      I further acknowledge that it is my understanding that I may be subject to

sanctions imposed by the Court, including an order of contempt, if I fail to abide
     Case 1:19-cv-00883-SDG Document 28 Filed 08/13/19 Page 18 of 18




by and comply with all the terms, conditions and restrictions imposed by that

Order.


Dated:




Name



Occupation



Employer



Business Address



Business Phone
